       Case: 3:18-cv-00181-MPM-RP Doc #: 27 Filed: 10/18/18 1 of 2 PageID #: 419



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION


NATASHA BOYLAND                                                                PLAINTIFF

VS.                                                      CAUSE NO. 3:18-cv-00181-MPM-RP

FIRST FRANKLIN, A DIVISION OF
NATIONAL CITY BANK OF IN,
DEUTSCHE BANK NATIONAL
TRUST COMPANY, BANK OF AMERICA,
SELECT PORTFOLIO SERVICING, INC.                                            DEFENDANTS


         BANK OF AMERICA, N.A. AND FIRST FRANKLIN’S RESPONSE TO
       PLAINTIFF’S MOTION FOR LEAVE TO FILE 2nd AMENDED COMPLAINT

         Defendants Bank of America, N.A. and First Franklin a Division of National City Bank

of Indiana do not object to Plaintiff’s Motion for Leave to File 2nd Amended Complaint [Doc.

22].

        Respectfully submitted this the 18th day of October, 2018.


                                             /s/ Maggie Kate Bobo
                                             Mary Clay W. Morgan (MS Bar #101181)
                                             Maggie Kate Bobo (MS Bar #105329)
                                             ATTORNEYS FOR BANK OF AMERICA, N.A. AND
                                             FIRST FRANKLIN

OF COUNSEL:
BRADLEY ARANT BOULT CUMMINGS, LLP
Suite 400, One Jackson Place
188 East Capitol Street
Post Office Box 1789
Jackson, MS 39215-1789
Telephone:    (601) 948-8000
Facsimile:    (601) 948-3000
mmorgan@bradley.com
mkbobo@bradley.com



                                                1
       Case: 3:18-cv-00181-MPM-RP Doc #: 27 Filed: 10/18/18 2 of 2 PageID #: 420



                                CERTIFICATE OF SERVICE



         I hereby certify that on October 18, 2018, I electronically filed the foregoing via the

Court’s CM/ECF system, and the foregoing will be served via U.S. Mail postage prepaid to:


                                           Natasha Boyland
                                         4414 Wrenwood Drive
                                         Horn Lake, MS 38637

                                             /s/ Maggie Kate Bobo
                                             Maggie Kate Bobo




                                                2
4824-1663-6280.1
